      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 1 of 22



                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA



DEMOCRATIC EXECUTIVE
COMMITTEE OF FLORIDA,
and BILL NELSON FOR U.S.
SENATE,

                   Plaintiffs,          Case No. ____________________

             v.

KEN DETZNER, in his official
capacity as Secretary of State of
the State of Florida,

                   Defendant.


  MEMORANDUM OF LAW IN SUPPORT OF EMERGENCY MOTION
   FOR TEMPORARY INJUNCTION, TEMPORARY RESTRAINING
          ORDER, AND PRELIMINARY INJUNCTION


      Plaintiffs Democratic Executive Committee of Florida and Bill Nelson for

U.S. Senate, by and through their undersigned counsel, respectfully move for the

entry of a Temporary Injunction, Temporary Restraining Order, and Preliminary

Injunction under Rule 65 of the Federal Rules of Civil Procedure enjoining

Defendant, including all supervisors of elections and canvassing boards statewide,

from rejecting provisional and absentee ballots of voters who are otherwise

qualified to vote based on a canvassing board’s, poll worker’s, or other election

official’s subjective determination that the voter’s signature on the ballot did not
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 2 of 22




match the signature in the precinct register. Plaintiffs further request that the Court

toll the deadline to file unofficial results of the general election with the

Department of State until this matter can be heard to ensure that all otherwise valid

absentee and provisional ballots are duly counted in accordance with Florida and

federal law. As detailed below and in the Complaint Plaintiffs file simultaneously

with this Memorandum and Motion, such relief is warranted and necessary to

prevent immediate, irreparable injury to Plaintiffs and to Florida voters, and to

guarantee Florida citizens seeking to cast provisional and absentee ballots the

fundamental right to vote in the 2018 General Election.

                         PRELIMINARY STATEMENT

      This lawsuit seeks to protect the constitutional right to vote of the hundreds

of thousands of citizens of Florida who vote by mail or provisionally, in

accordance with state and federal law, yet whose access to the franchise may be

denied based solely on an election officials subjective determination that the

signature on the voter’s ballot does not match the voter’s signature in the precinct

register. The election officials entrusted with the fate of a provisional or absentee

voter’s ballot are not trained in signature verification, nor do they follow any pre-

determined standards or other regulations that ensure accurate, uniform processes

when comparing signatures. Rather, they “employ a litany of procedures . . . using

their collective best judgment as to what constitutes a signature match,” Fla.
                                          2
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 3 of 22




Democratic Party v. Detzner, No. 4:16-cv-607, 2016 WL 6090943, at *7 (N.D.

Fla. Oct. 16, 2016), and in the process impose severe burdens on the right to vote.

Furthermore, the result of this patchwork of procedures—to the extent any

procedure exists—is that provisional and absentee ballots in different counties are

subjected to differing standards, in violation of the equal protection clause, and

ballots submitted by African-American and young voters are rejected at a

disproportionately higher rate. As a result, Plaintiffs request that this Court issue an

Order enjoining Defendant, including canvassing boards and supervisors of

election from rejecting provisional and vote-by-mail ballots on the grounds of

signature-mismatch.

                            STATEMENT OF FACTS

      In the 2018 general election, 3,497,012 Florida voters requested to vote by

mail. As of November 8, 2018 at 7:17 a.m., 2,622,194 of the vote by mail

(“VBM”) ballots have been returned and accounted for, and 874,818 had not yet

been counted as returned. Id. And despite that turnout has historically been lower

in midterm elections than in presidential elections, the number of returned VBM

ballots in the 2018 midterm election (2,622,194) are already nearly identical to the

number of VBM ballots cast in the 2016 presidential election (2,758,617).

      VBM ballots, however, will only be counted if: (1) “[t]he signature on the

voter’s [VBM] certificate . . . matches the elector’s signature in the registration
                                           3
        Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 4 of 22




books or precinct register,” Fla. Stat. § 101.68(2)(c); or (2) upon notification that

there is a signature mismatch, the voter submits a “cure affidavit” before “5 p.m.

on the day before the election,” and the affidavit’s signature “matches the elector's

signature in the registration books or precinct register” and the canvassing board is

able to “confirm the identity of the elector” with certain forms of accepted

identification. Fla. Stat. § 101.68(2)(c), Fla. Stat. § 101.68(4).1

       In the 2012 and 2016 general elections, approximately 1% of all VBM

ballots were rejected as “illegal.” “In 2016, more than 27,700 VBM ballots were

rejected; in 2012, nearly 24,000 VBM ballots were rejected. The deadline to cure a

VBM ballot that is rejected is 5:00 p.m. on the day before the election, Fla. Stat. §

101.68(4), scores of voters who are unable to meet this deadline will be denied the

right to vote. A recent study of the VBM process in Florida has found that

“younger voters as well as racial and ethnic minorities are disproportionately more

likely not to have their VBM ballot counted as valid,” and that due to “issues with

their signature, eligible registrants in Florida who are younger—particularly first-

time voters—and who are racial or ethnic minorities are much more likely to have


1
  See also Fla. Stat. § 101.6923 (“A vote-by-mail ballot will be considered illegal and will not be
counted if the signature on the Voter's Certificate does not match the signature on record. The
signature on file at the start of the canvass of the vote-by-mail ballots is the signature that will be
used to verify your signature on the Voter's Certificate. If you need to update your signature for
this election, send your signature update on a voter registration application to your supervisor of
elections so that it is received no later than the start of canvassing of vote-by-mail ballots, which
occurs no earlier than the 15th day before election day.”).
                                                    4
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 5 of 22




their ballot rejected by a county canvassing board.” See Dr. Daniel A. Smith,

ACLU Florida, Vote-By-Mail Ballots Cast in Florida (2018) (“Smith Report”), Ex.

A.

      Similar to VBM ballots, signatures on provisional ballots are also subject to

inspection under Florida law. As a threshold matter, the county canvassing board

will first examine a provisional ballot’s voter certificate and affirmation to

determine if the voter was entitled to vote in the precinct where the vote was cast.

Fla. Stat. § 101.048(2). If a provisional ballot passes the threshold inquiry, the

provisional ballot will only be counted if the canvassing board concludes that “the

signature on the Provisional Ballot Voter's Certificate and Affirmation” matches

“the signature on the voter's registration.” Fla. Stat. § 101.048(2)(b)(1).

      Notably, rejection rates for vote-by-mail and provisional ballots vary

significantly across Florida’s counties. As Judge Walker found in Florida

Democratic Party v. Detzner (“FDP”), “the State of Florida has no formalized

statewide procedure for canvassing boards to evaluate whether the signature on a

vote-by-mail ballot matches the signature on file with the elections office. And the

procedures in place vary widely by county.” No. 4:16-cv-607, 2016 WL 6090943,

at *3 (N.D. Fla. Oct. 16, 2016). In underscoring the arbitrary and standard-less

nature of the statewide process for evaluating a voter’s signature on VBM and

provisional ballots, Judge Walker further recognized that “the number of
                                           5
       Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 6 of 22




mismatched-signature ballots that are rejected also varies widely by county,” id

(emphasis in original) and that the lack of uniform standards has resulted in “a

crazy quilt of conflicting and diverging procedures.” Id. at *7. As a result, whether

a voter’s VBM or provisional ballot is counted will depend largely on where the

voter lives.

                                     ARGUMENT

 I.   Legal Standard
      In order to obtain a temporary restraining order or preliminary injunction, a

plaintiff must establish a substantial likelihood of success on the merits, that it will

suffer irreparable injury unless the injunction issues, that the threatened injury

outweighs whatever damage the proposed injunction may cause a defendant, and

that the injunction will not be adverse to the public interest. U.S. v. Florida, 870 F.

Supp. 2d 1346, 1348 (N.D. Fla. 2012) (citing Siegel v. LePore, 234 F.3d 1163,

1176 (11th Cir. 2000) (en banc)). None of these factors is controlling however. The

Court “must instead consider these elements and the strength of the showing made

as to each of them together, and a strong showing of (for instance) likelihood of

success on the merits may compensate for a relatively weak showing of public

interest.” See Fla. Med. Ass'n, Inc. v. U.S. Dep't of Health, Educ., & Welfare, 601

F.2d 199, 203 n.2 (5th Cir. 1979).

II.   Plaintiffs are Likely to Succeed on their Claims.
                                           6
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 7 of 22




          A. The signature-matching process imposes a hodge-podge of
             arbitrary, non-uniform standards upon voters in violation of the
             equal protection clause.
      As recent elections (and the early vote totals of the 2018 general election)

have demonstrated, it is all but certain that millions of Florida citizens will vote by

mail, and that thousands of those ballots will be improperly rejected because a

voter’s signature on her ballot envelope does not match the signature on file for the

voter. Fla. Stat. § 101.68(4)(a). It is also all but certain that thousands of

provisional ballots will be rejected for the same reason. Fla. Stat. §

101.048(2)(b)(1) (requiring the canvassing board to compare the signature on the

provisional ballot voter’s certificate and affirmation with the signature on the

voter’s registration and to count the ballot if the signatures match). But there are no

uniform standards that election officials follow, nor is there any known state-wide

training, for signature-matching processes. That means under sections 101.68(4)(a)

and 101.048(2)(b)(1), provisional voters are subject to arbitrary signature-matching

standards that vary depending on the county in which the voter resides. And even

among voters within the same county, different standards may apply depending on

which election official reviews their signatures.

      The hodgepodge of standards for signatures in Florida’s current, arbitrary

system is clearly violative of the Equal Protection Clause. “Having once granted

the right to vote on equal terms, the State may not, by later arbitrary and disparate
                                          7
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 8 of 22




treatment, value one person's vote over that of another.” Bush v. Gore, 531 U.S. 98,

104–05 (2000); OFA v. Husted, 888 F. Supp. 2d 897, 905 (E.D. Ohio 2012) (“The .

. . Supreme Court has reiterated time and again the particular importance of

treating voters equally . . . .”) (citing cases). Moreover, “‘[t]he right to vote is

protected in more than the initial allocation of the franchise. Equal protection

applies as well to the manner of its exercise.’” Obama For America v. Husted, 697

F.3d 423, 428 (6th Cir. 2012) (quoting Bush, 531 U.S. at 104 (2000)) (citation

omitted) (emphasis added). “A citizen has a constitutionally protected right to

participate in elections on an equal basis with other citizens in the jurisdiction.” Id.

(quoting Dunn v. Blumstein, 405 U.S. 330, 336 (1972)).

      Judge Walker’s ruling in FDP highlighted the dangers of the lack of

uniformity among counties in comparing signatures on provisional and VBM

ballots. There, Judge Walker explained that canvassing boards across the state

“employ a litany of procedures when comparing signatures” and that the “complete

lack of uniformity” was “deeply troubl[ing].” FDP, 2016 WL 6090943, at *7.

Following FDP, Secretary Detzner issued a directive requiring SOES to “allow

mismatched signature ballots to be cured in precisely the same fashion provided

for no-signature ballots.” Secretary of State Ken Detzner, Memorandum to

Supervisors of Elections, “Court Order, Fla. Democratic Party v. Secretary of

State,” October 17, 2016, available at: http://dos.myflorida.com/elections/for-
                                           8
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 9 of 22




voter/voting/vote-by-mail/. The directive provided for no specific procedures on

how to evaluate the signature on the voter’s certificate on the envelope of returned

VBM ballots, leading to inexplicable ranges in the percentage of rejected VBM

ballots across Florida’s 67 counties in 2016: “[t]wo counties (Bay and Glades)

reported no rejected VBM ballots; Calhoun County reported that it rejected more

than 2 percent of all VBM ballots cast, and Orange County reported rejecting

nearly 4 percent of all VBM ballots cast.” Smith Report at 14.

      The explanation for these numbers becomes clear, however, with even a

cursory review of the standards across counties:

            The lack of statewide protocols left counties in 2016 to
            create their own, varying, methods of contacting voters
            who had VBM ballots with a mismatched signature on
            the return envelope. In rural, Gadsden County, for
            example, SOE staff contacted affected mail voters by
            either phone or email to inform them of their rejected
            ballot status, and that they had an opportunity to cure
            their VBM ballot. In Pinellas County, which has by far
            the highest percentage in the state of voters who utilize
            VBM ballots (50.7 percent of all ballots cast in the 2016
            general election were VBM ballots), registered voters
            have access to a “Track Your Ballot” feature on the
            SOE’s website. The website also provides detailed
            information on the steps a voter needs to follow to cure a
            rejected VBM ballot.17 Nassau County encourages
            voters whose VBM ballot is rejected due to a mismatched
            signature to simultaneously update their signature on file
            by also mailing a voter registration form with the VBM
            cure affidavit.


                                         9
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 10 of 22




             Other county SOEs were creative in developing their
             own, individualized protocol to contact affected VBM
             voters in the 2016 general election. For example, if the
             Wakulla County SOE was unable to reach, by phone or
             email, those with a mismatched signature, the staff tried
             to contact affected voters via their Facebook profiles.

Smith report at 24.

      These differing standards are plainly inappropriate under any reasonable

review under the Equal Protection Clause. A voter in Florida should not have their

opportunity to vote vary by the county they live in, or the vigilance of their local

canvassing board. Without any uniform state protocols in place, the current

individualized and standard-less procedures for evaluating signatures violates the

Equal Protection Clause.

       B.     The categorical disqualification of signature-mismatch ballots
              imposes a severe burden on Florida citizens’ right to vote.
      The    canvassing     board’s    rejection   of   signature-mismatch      ballots

unquestionably burdens the right to vote, which “is of the most fundamental

significance under our constitutional structure.” Burdick v. Takushi, 504 U.S. 428,

433 (1992) (citation omitted); see also Common Cause/Georgia v. Billups, 554

F.3d 1340, 1352 (11th Cir. 2009) (“a citizen has a constitutionally protected right

to participate in elections on an equal basis with other citizens in the jurisdiction”)

(quoting Dunn v. Blumstein, 405 U.S. 330, 336 (1972)), as “[o]bviously included”

within the right to vote “is the right of qualified voters within a state to cast their

                                          10
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 11 of 22




ballots and have them counted.” United States v. Classic, 313 U.S. 299, 315

(1941); Stewart v. Blackwell, 444 F.3d 843, 856-57 (6th Cir. 2006) (same); see

also 52 U.S.C. § 10310(c)(1) (defining right to vote as including “casting a ballot,

and having such ballot counted properly and included in the appropriate totals of

votes cast”).

      In Anderson v. Celebrezze, 460 U.S. 780 (1983) and Burdick v. Takushi, 504

U.S. 428 (1992) the Supreme Court laid out a “flexible standard” to resolve

constitutional challenges to state election laws. Anderson, 460 U.S. at 789. “A

court considering a challenge to a state election law must weigh the character and

magnitude of the asserted injury to the rights . . . that the plaintiff seeks to

vindicate against the precise interests put forward by the State as justifications for

the burden imposed by its rule, taking into consideration the extent to which those

interests make it necessary to burden the plaintiff’s rights.” Burdick, 504 U.S. at

433-34 (citation and internal quotations omitted). Under this sliding scale, when a

regulation subjects the right to vote to a “severe” restriction, the restriction “must

be narrowly drawn to advance a state interest of compelling importance” to pass

constitutional muster. Norman v. Reed, 502 U.S. 279, 280 (1992). Less severe

burdens remain subject to balancing, but “[h]owever slight” the burden on the right

to vote “may appear,” “it must be justified by relevant and legitimate state interests

‘sufficiently weighty to justify the limitation.’” Crawford v. Marion Cty. Election
                                         11
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 12 of 22




Bd., 128 S. Ct. 1610, 1616 (2008) (plurality) (quoting Norman v. Reed, 502 U.S.

279, 288-89 (1992)).

      The outright rejections of the votes of thousands of qualified voters, based

on a subjective, standard-less comparison of signatures by untrained lay persons,

unquestionably imposes a severe burden on the constitutional right to vote. See

Florida Democratic Party, 2016 WL 6090943, at *6 (“If disenfranchising

thousands of eligible voters does not amount to a severe burden on the right to

vote, then this Court is at a loss as to what does.”). Courts have further found that

the burden on the right to vote is more severe when it is a result of government

error or is otherwise out of the voter’s control. See NEOCH, 696 F.3d at 593-94

(relying on fact that majority of provisional ballot right-place/wrong precinct

votes—which are not counted—are attributable to poll-worker error to establish

that burden on voters is substantial); Hunter v. Hamilton Cty. Bd. of Elections, 635

F.3d 219, 238 (6th Cir. 2011) (granting preliminary injunction on equal protection

grounds where “voters who may bear no responsibility for the rejection of their

ballots”); Stewart, 444 F.3d at 860-61 (fact that technological burden exacted by

voting machines “not within the control of the voters” makes burden more

substantial).

      In the context of voting rights cases, “even one disenfranchised voter—let

alone several thousand—is too many[.]” League of Women Voters of N.C. v. N.
                                         12
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 13 of 22




Carolina (“LOWV”), 769 F.3d 224, 244 (4th Cir. 2014), cert. denied, 135 S. Ct.

1735 (2015). In Stewart v. Blackwell, 444 F.3d 843 (6th Cir. 2006), for instance,

the Sixth Circuit found a “severe” burden where unreliable punch card ballots and

optical scan systems resulted in thousands of votes not being counted. Id. at 661-

62. And, in Ne. Ohio Coal. for the Homeless v. Husted (“NEOCH”), 696 F.3d 580

(6th Cir. 2012), the court held that disqualification of thousands of Ohio

provisional ballots because they were cast in the right polling location but wrong

precinct in multiple precinct polling locations constituted a “substantial” burden on

provisional voters. Id. at 597. The court reached this conclusion even though such

ballots historically constituted less than 0.248% of all votes cast. Id. at 593. Most

recently, in One Wisconsin Inst., Inc. v. Thomsen, 2016 U.S. Dist. LEXIS 100178

(W.D. Wis. July 29, 2016), the court found a severe burden where about 100

otherwise qualified voters were disenfranchised because of Wisconsin’s voter ID

law. Id. at *137-38.

      Here, it is all but certain that thousands of voters will be disenfranchised

because their ballots are rejected due to a determination that the signature on their

ballot envelope does not “match” the signature on file. In the 2012 General

Election, in just 11 Florida counties, at least 2,608 vote-by-mail ballots were

rejected because of signature-mismatch. See Smith Report at 8. Those counties

account for “nearly half of all absentee ballots cast” in that election, id. at 7-8,
                                         13
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 14 of 22




indicating that it is likely that well over 5,000 ballots were rejected across Florida

for signature mismatch in the 2012 General Election. With vote-by-mail voting on

the rise, see discussion supra, that number is most likely to increase in the 2018

General Election.

      Moreover, studies have also shown that the burden of canvassing boards’

improper rejection of signature-mismatch falls disproportionately on African

American voters and young voters. See Smith Report. And the disproportionate

rejection of provisional and absentee ballots on account of signature mismatch

impermissibly burdens the constitutional right to vote. Indeed, in Ohio Organizing

Collaborative v. Husted, the District Court, applying the Anderson-Burdick

framework, found that Ohio’s reduction of early voting days had a disproportionate

burden on African American voters. See Ohio Organizing Collaborative v. Husted,

189 F. Supp. 3d 708, 739 (S.D. Ohio 2016), rev’d, 834 F.3d 620 (6th Cir. 2016).

While the Sixth Circuit disagreed as to the extent of the burden imposed on

African Americans, both courts were consistent in evaluating and weighing the

extent of the “disparate burden [of the Ohio law] on African American voters” as

part of that balancing test. See Husted, 834 F.3d at 627. As explained above, the

extent of the burden here—the outright denial of the right to vote—is well-

established. See Fla. Democratic Party, 2016 WL 6090943, at *6. Thus, evidence

of the law’s disproportionate burden—in this case, the disproportionate rejection of
                                         14
     Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 15 of 22




the ballots of certain classes of voters—is more than sufficient to demonstrate a

severe burden on the right to vote under the Anderson-Burdick framework. See id.

      To be clear, the canvassing board’s signature-match determinations are

inherently error-prone and highly unreliable. As Dr. Linton Mohammed has

explained, laypersons with little to minimal training are highly likely to mistakenly

classify a valid signature as invalid (i.e., a mismatch). Ex. B ¶¶ 10-12, 18,

21(Mohammed Decl.) (studies found laypersons find false mismatch 26% of the

time, even when they have more samples than elections administrators have in

determining whether a Florida voter’s signature “matches” the signature on file).

And, as discussed infra, there are ample reasons a canvassing board might

conclude no signature match, even though the person signing the ballot envelope is

the same as the person who originally signed the registration. In other words, there

are numerous factors outside a voter’s control that may cause their ballot to be

rejected for signature-mismatch.

      For one, a person’s signature varies each time she signs based on

unremarkable factors such as the person’s body position when signing, writing

surface and material, physical and psychological state of the person, and

environmental factors, such as noise and luminance. See Ex. B ¶¶ 15, 17

(Mohammed Decl.). Indeed, a presentation given by a Forensic Document

Examiner at the 2015 annual conference for the Florida State Association of
                                         15
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 16 of 22




Supervisors of Elections noted that eyesight, illness, pen type, surface, paper

quality, distress, depression, and nervousness are among the many factors that

affect handwriting. Ex. B ¶¶ 14, 17-18 (Mohammed Decl.).

      Furthermore, signatures systematically change with age for even healthy

individuals. See, e.g., Ex. B ¶ 14, 17-18 (Mohammed Decl.). Given that voters

need not regularly update their registrations once registered to vote, it is likely that

many vote-by-mail voters’ signatures are being compared to their signatures from

many years earlier, further increasing the likelihood of an erroneous finding of

mismatch. Ex. B ¶¶ 18 (Mohammed Decl.). Additionally, maintaining a consistent

signature can be a struggle for voters who suffer from arthritis, strokes and other

ailments that affect their handwriting. And, most troubling, it is these voters who

are most likely to need to cast a vote-by-mail ballot because of the physical

difficulties presented by voting in person.

      Lastly, and most importantly, in light of the lack of standards provided to

canvassing boards for assessing signatures’ authenticity, the risk of canvassing

board error—deeming authentic signature inauthentic or non-matching—is

incredibly high. Ex. B ¶¶ 3-4, 18, 21-22 (Mohammed Decl.). As demonstrated by

the studies cited above, detecting forgery is a challenging task since a person’s

signature can vary over time due to a number of factors, many outside the person’s

control. Ex. B ¶ 17-19 (Mohammed Decl.). Yet amateurs without expertise in
                                          16
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 17 of 22




handwriting analysis—canvassing board members—are statutorily obligated to

take up the task without any guiding standards, making it all-but-certain that they

will conduct such signature comparison using inconsistent metrics and disparate

guesswork. Ex. B ¶¶ 3-4, 18, 21-22 (Mohammed Decl.). As the Florida Division of

Elections has explained, the Florida legislature: did not incorporate in the Florida

Election Code a scientific standard of handwriting comparison when charging

canvassing boards with their duty to compare signatures . . . Instead, the

Legislature in essence created a standard of reasonableness and left it to the

canvassing boards to make such determinations using their collective best

judgment as to what constitutes a signature match. In other words, the statutory

scheme affords canvassing boards complete discretion over signature comparison

with no statewide oversight or standards. Even if a Supervisor of Elections for a

particular county were to elect to use signature verification technology to aid in the

signature matching decision process, the Florida Division of Elections has made

clear both that (a) even if such technology is used, “the ultimate decision regarding

the authenticity of a signature must be made by the canvassing board using their

collective best judgment” and (b) the Division of Elections lacks the statutory test

to certify the use of signature verification technology. Id. at 3-4. The statutory

scheme accordingly ensures that the metrics used for comparing signatures will not

and cannot be standardized across county canvassing boards. Nor can the Division
                                         17
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 18 of 22




of Elections ameliorate the problem by ensuring that the particular standard or

scheme used by each canvassing board is sufficiently reliable—it lacks the

statutory authority to do so. It should come as no surprise, then, that the rejection

rates for signature- mismatch vary “considerabl[y]” across counties. See supra.

Such variance further amplifies the severity of the burden—and the Equal

Protection Clause violation—because vote-by-mail voters in some counties are

“less likely to cast effective votes” than vote-by-mail voters in others. Wexler v.

Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006). The facts here are very much

akin to those in Stewart, cited favorably by the Eleventh Circuit in Wexler, where

the Sixth Circuit applied strict scrutiny to particular counties’ use of voting

technologies where use of them “result[ed] in a greater likelihood that one’s vote

w[ould] not be counted on the same terms as the vote of someone in” another

county that employed a different, more reliable technology. Stewart, 444 F.3d at

871; Wexler, 452 F.3d at 1233 n.10. Similarly, here, through no fault of the voter,

vote-by-mail voters in some counties face a significantly greater likelihood their

votes will not be counted than voters in other counties.

       C.     The arbitrary rejection of ballots for signature-mismatch does
              not advance any sufficiently weighty government interest.
      The burden on Florida voters’ fundamental right to vote is severe, and there

is no corresponding government interest that is “sufficiently weighty” to justify the


                                         18
       Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 19 of 22




burden imposed by the signature matching process, nor is this process narrowly

tailored to meet any such interest. Normand, 502 U.S. at 288-89. To the extent that

Defendants advance an interest in preventing voter fraud, that interest is not

furthered by comparing signatures under an arbitrary, error-prone process that

results in the categorical disqualification of thousands of ballots. In light of the

natural variation of individual’s signatures, see discussion supra, the signature-

match requirement does little to further the government’s interest in preventing

voter fraud because its high rate of error—when conducted by lay persons all but

ensures the improper rejection of legitimate ballots, which directly impairs the

integrity of the political process.

III.   The Balance of Hardships Weighs in Favor of Issuing a Temporary
       Restraining Order and Preliminary Injunction.
       The threatened injury of voter disenfranchisement outweighs any damage

that an injunction might cause Defendants. A ruling enjoining the canvassing board

and election officials from rejecting ballots on the basis of signature mismatch

imposes no administrative burden on Defendants, nor does it impair any purported

efforts to protect against voter fraud. As Judge Walker recognized in FDP, “there

is simply no evidence that . . . mis-matched signature ballots were submitted

fraudulently. Rather, the record shows that innocent factors—such as body

position, writing surface, and noise—affect the accuracy of one’s signature.” 2016


                                        19
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 20 of 22




WL 6090943, at *7. Any hardship created by an injunction would thus be minimal

to nonexistent and is certainly outweighed by the hardship imposed by the

unconstitutional deprivation of the equal right to vote. See Taylor v. Louisiana, 419

U.S. 522, 535 (1975) (stating “administrative convenience” cannot justify the

deprivation of a constitutional right).

IV.   An Injunction is in the Public Interest.

      The public has a paramount interest in elections where every eligible

resident may cast an effective vote. See Charles H. Wesley Educ. Found., Inc. v.

Cox, 408 F.3d 1349, 1355 (11th Cir. 2005); see also LOWV, 769 F.3d at 248

(“[t]he public has a ‘strong interest in exercising the fundamental political right to

vote.’” (quoting Purcell v. Gonzalez, 549 U.S. 1, 4 (2006)); OFA, 697 F.3d at 437

(“The public interest . . . favors permitting as many qualified voters to vote as

possible.’”). Fla. Stat. §§ 101.68(2)(c)(1) and 101.048(2)(b)(1) subject absentee

and provisional voters to an unjustified risk that their ballots will be rejected. It

serves no public purpose to retain an error-prone and arbitrary process for

verifying signatures that will surely result in the improper rejection of valid ballots.

Under the circumstances, an injunction barring the State from disenfranchising

voters would only promote the public interest.




                                          20
      Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 21 of 22




                                 CONCLUSION

       For the reasons stated herein, Plaintiffs respectfully request that the Court

enter a temporary restraining order and preliminary injunction enjoining

Defendant, his officers, employees, and agents; all persons acting in active concert

or participation with the Defendant, or under any Defendant’s supervision,

direction, or control, including the county canvassing boards; and all other persons

within the scope of Federal Rule of Civil Procedure 65, from enforcing Fla. Stat.

§§ 101.68(2)(c)(1) and 101.048(2)(b)(1). Plaintiffs further request that the Court

toll, until this matter can be heard, the deadline for the county canvassing board to

submit “unofficial” results to the Department of State in order to ensure that all

signed absentee and provisional ballots are counted and included in all submitted

results.




                                         21
    Case 4:18-cv-00520-RH-MJF Document 4 Filed 11/08/18 Page 22 of 22




Dated: November 8, 2018

                                   Respectfully submitted,

                                             /s/
                                   RONALD G. MEYER
                                   Florida Bar No. 0148248
                                   Email: rmeyer@meyerbrookslaw.com
                                   JENNIFER S. BLOHM
                                   Florida Bar No. 0106290
                                   Email: jblohm@meyerbrookslaw.com
                                   Meyer, Brooks, Demma and Blohm, P.A.
                                   131 North Gadsden Street
                                   Post Office Box 1547
                                   Tallahassee, FL 32302-1547
                                   (850) 878-5212

                                   Uzoma N. Nkwonta*
                                   Email: UNkwonta@perkinscoie.com
                                   PERKINS COIE LLP
                                   700 Thirteenth Street, N.W., Suite 600
                                   Washington, D.C. 20005-3960
                                   Telephone: (202) 654-6200
                                   Facsimile: (202) 654-6211

                                   Counsel for Plaintiffs

                                   *Pro Hac Vice Motion forthcoming




                                   22
